                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

    BRENT G. PITCHFORD,                             )
                                                    )
          Plaintiff,                                )
                                                    )    No. 3:19-cv-00256
    v.                                              )    Judge Trauger
                                                    )
    METRO NASHVILLE POLICE                          )
    DEPARTMENT, et al.,                             )
                                                    )
          Defendants.

                                   MEMORANDUM OPINION

         Brent C. Pitchford, a pre-trial detainee currently in the custody of the Hill Detention Center

in Nashville, Tennessee, filed this pro se, in forma pauperis action under 42 U.S.C. § 1983 against

the Metro Nashville Police Department, Robert Carrigan, and Michael Atkins. (Doc. No. 1).

         The complaint is before the court for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

I.       PLRA Screening Standard

         Under 28 U.S.C. § 1915(e)(2)(B), the court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).

         The court must construe a pro se complaint liberally, United States v. Smotherman, 838

F.3d 736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the
                                                   1 
 
plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).

II.    Section 1983 Standard

        Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United States; and (2) that

the deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

II.    Alleged Facts

        According to the complaint, on May 10, 2018, defendants Robert Carrigan and Michael

Atkins, both detectives employed by the Metro Nashville Police Department, went to Loves Truck

Stop to interview the plaintiff’s friend, Robert Hall. During the interview, the defendants disclosed

to Mr. Hall that the plaintiff has “a medical condition.” (Doc. No. 1 at 1). The plaintiff believes

this disclosure violated his constitutional rights.




                                                      2 
 
IV.    Analysis

       The complaint alleges that the defendants violated the plaintiff’s “federal private medical

constitutional rights” by disclosing to the plaintiff’s friend at his workplace that the plaintiff has

an unspecified medical condition. (Doc. No. 1 at 7). The complaint names three defendants, the

Metro Nashville Police Department and two detectives employed by the Metro Nashville Police

Department. (Id. at 2-3).

       First, a police or sheriff’s department is not a “person” that can be sued under 42 U.S.C. §

1983. Matthews v. Jones, 35 F.3d 1046, 1049 (6th Cir. 1994); see also Mathes v. Metro. Gov’t of

Nashville & Davidson Cnty., No. 3:10-cv-0496, 2010 WL 3341889, at **2-3 (M.D. Tenn. Aug.

25, 2010) (noting that “since Matthews, federal district courts in Tennessee have frequently and

uniformly held that police departments and sheriff's departments are not proper parties to a § 1983

suit” under Tennessee law, and therefore granting the motion to dismiss the § 1983 claim against

the Davidson County Sheriff's Office). Consequently, the plaintiff’s § 1983 claims against the

Metro Nashville Police Department must be dismissed for failure to state a claim upon which relief

may be granted.

       With regard to the plaintiff’s claims against defendants Carrigan and Adkins, in this circuit,

the disclosure of medical information does not implicate a plaintiff's Fourteenth Amendment right

unless it “implicate[s] a fundamental interest protected by the right to privacy under the Fourteenth

Amendment.” Townsend v. Reaume, No. 1:13-cv-729, 2013 WL 3872173, at *7 (W.D. Mich. July

25, 2013); Block v. Ribar, 156 F.3d 673, 684 (6th Cir. 1998) (quoting J.P. v. DeSanti, 653 F.2d

1080, 1090 (6th Cir. 1981) (a plaintiff alleging a violation of his right to informational privacy must

demonstrate that “the interest at stake relates to ‘those personal rights that can be deemed

fundamental or implicit in the concept of ordered liberty.’”)). The Sixth Circuit has recognized a



                                                  3 
 
right to informational privacy in only two instances: “(1) where the release of personal information

could lead to bodily harm; and (2) where the information released was of a sexual, personal, and

humiliating nature.” Townsend, 2013 WL 3872173 at *4 (internal citations omitted). For example,

the Sixth Circuit has determined that the disclosure of an inmate’s HIV-positive status to prison

guards did not violate the inmate’s rights under the Fourteenth Amendment. See Doe v. Wigginton,

21 F.3d 733, 740 (6th Cir. 1994) (holding that the plaintiff’s claim “is foreclosed by the letter and

reasoning” of DeSanti). But see Moore v. Prevo, 379 F. App'x 425, 428 (6th Cir. 2010)

(distinguishing Wigginton and holding that an inmate has a constitutionally protected interest in

avoiding disclosure of his HIV-positive status to other inmates, subject to legitimate penological

interests).1

              Here, the complaint alleges that the defendant police officers’ disclosure to a private

individual of the plaintiff’s unspecified “medical condition” violated the plaintiff’s federal

constitutional privacy rights. However, the complaint does not identify what medical condition

the defendants disclosed. The complaint fails to allege that the disclosure of the plaintiff’s medical

condition caused a risk to his safety and/or implicated his interest in shielding sexuality and choices

about sex. Without more, the court cannot conclude that the release of the plaintiff’s unspecified

medical information to a private citizen implicated interests protected by the Fourteenth

Amendment. See Annabel v. Mich. Dep’t of Corrs., No. 1:16-cv-543, 2018 WL 3455407, at *23

(W.D. Mich. July 18, 2018) (finding that prisoner-plaintiff’s claim that the disclosure of his

medical condition (hemorrhoids) did not implicate Fourteenth Amendment privacy issues);



                                                            
1
  Courts have criticized the Moore holding. See e.g., Murphy v. Rosen, No. 1:12-cv-13, 2012 WL 1150809, at *3 &
n.3 (W.D. Mich. Apr. 5, 2012) (“The holding in Moore is questionable. The majority opinion is not supported by
Sixth Circuit precedent, it does not expressly apply fundamental rights analysis, and it does not explain why the
disclosure of an inmate’s HIV status to another inmate implicates a fundamental right (while the disclosure of the
same information to a prison official, as in Wigginton, does not.”)

                                                               4 
 
Weatherspoon v. Toner, No. 2:13-cv-254, 2014 WL 4385432, at *2 (W.D. Mich. Sept. 3, 2014)

(overruling plaintiff’s objection to Report & Recommendation finding that prison doctor’s

disclosure of prisoner’s dental conditions “would lead to humiliating name calling, taunts, insults

and verbal abuse due to plaintiff’s loss of teeth” because the release of the information did not

implicate interests protected by the Fourteenth Amendment). As such, the court must dismiss this

claim pursuant to the required PLRA screening for failure to state a claim upon which relief may

be granted.

       Although the complaint will be dismissed, the plaintiff will be permitted, if he desires, to

file a motion to reopen this action and amend his complaint to more fully articulate his Fourteenth

Amendment privacy claim. See LaFountain v. Harry, 716 F.3d 944 (6th Cir. 2013) (a district court

can allow a plaintiff to amend his complaint even when the complaint is subject to dismissal under

the PLRA’s screening requirements for prisoner and in forma pauperis suits). If the plaintiff elects

to proceed in this manner, he will not be required to submit an additional filing fee.

V.     Conclusion

       For the reasons explained above, the court finds that the complaint fails to state a claim

upon which relief can be granted under 42 U.S.C. § 1983 against the named defendants. 28 U.S.C.

§ 1915A. Therefore, the claims against all named defendants will be dismissed.           28 U.S.C. §

1915(e)(2).

       An appropriate order will be entered.




                                      Aleta A. Trauger
                                      United States District Judge



                                                 5 
 
